Citation Nr: 0028138	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether a claim of entitlement to service connection for 
the cause of the veteran's death is well grounded.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  He died in December 1991.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating action of September 1997, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) held that new and material evidence 
had not been submitted that would serve to reopen a 
previously-denied claim of entitlement to service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Board in November 1994.

2.  The evidence received subsequent to November 1994, with 
regard to the appellant's claim for service connection for 
the cause of the veteran's death, is both new and material.

3.  With regard to the appellant's claim for service 
connection for the cause of the veteran's death, the elements 
of a well-grounded claim are shown.

4.  The veteran's fatal septicemia is deemed to have been 
etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The Board's November 1994 decision, wherein a claim for 
service connection for the cause of the veteran's death was 
denied, is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's November 
1994 decision, wherein service connection for the cause of 
the veteran's death was denied, serves to reopen the 
veteran's claim for service connection therefor.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  


VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application if on notice that relevant evidence exists or may 
be obtainable.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim (see Robinette v. Brown, 8 
Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  


"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In the instant case, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
previously denied by the Board, in November 1994.  At that 
time, the evidence of record included the veteran's service 
medical 

records; the death certificate, showing that the veteran had 
died in December 1991, that the immediate cause of death was 
septicemia due to an unknown source, with chronic obstructive 
pulmonary disease and congestive heart failure listed as 
contributing to death but not resulting in the underlying 
cause of death; and private medical records indicating the 
presence of an ulcer or a stomach disorder.  The Board noted 
that the medical evidence did not demonstrate that any of the 
disorders from which the veteran suffered subsequent to 
service were shown to be related to service.  The Board also 
noted that he had been service-connected for residuals of a 
laceration to the scalp and forehead, rated as 
noncompensable, and found that the evidence did not show that 
this disorder had been in any manner related to his death.  

The evidence associated with the veteran's claims file 
subsequent to November 1994 includes a statement from a 
private physician, dated in November 1996, in which he opines 
that "[t]here is no doubt in my mind [that the veteran's 
medical] problems were service connected."  The evidence also 
includes a statement from a VA physician, solicited at the 
request of the Board, in which the veteran's demise is 
related to his service.

This evidence is new, not only in the sense that these 
records had not previously been associated with the veteran's 
claims file, but in that this evidence presents medical 
opinions that had not previously been rendered with regard to 
the relationship between the veteran's service and his death.  
In particular, this evidence includes medical statements 
whereby such a relationship is deemed to have been present.  
In addition, this specific evidence is material, in that it 
tends to prove the merits of the claim as to the basis for 
the prior denial; that is, whether the disability from which 
the veteran died was in some manner related to his period of 
service.  


Having determined that the evidence received with regard to 
the appellant's claim for service connection for the cause of 
the veteran's death is both new and material, the next 
question that must be resolved by the Board is whether this 
claim is well grounded; see Elkins, supra.  The Court has 
held that the threshold question that must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  If he or she has not, the appeal fails 
as to that claim, and the Board is under no duty to assist 
him or her in any further development of that claim, since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995), wherein the 
Court held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  In the context of a claim initially 
premised on the submission of new and material evidence, the 
question of well groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened.  As discussed above, the Court, in 
Elkins, held that any subsequent consideration of the claim 
on the merits must be preceded by a finding that the claim is 
well grounded; that is, whether, even considering all of the 
evidence, the claim is plausible.

With regard to the appellant's claim for service connection 
for the cause of the veteran's death, the Board finds that 
the elements to establish a well-grounded claim, as 
enunciated in Caluza, are satisfied.  The evidence includes 
records indicating that the veteran's death was related to 
his service.  The three elements of Caluza (a current 
disorder (that is, his death), a post-service disorder deemed 
related to service, and a nexus or relationship between the 
two) are therefore satisfied.  It is now incumbent upon VA to 
consider this claim on the merits thereof.  In view of the 
fact that all pertinent evidence has been developed, and the 
fact that the Board's 

decision is favorable to the appellant, the Board finds that 
further review herein of the appellant's claim is not 
prejudicial to her interests; see Bernard v. Brown, 4 Vet. 
App. 384 (1993).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1999).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (1999).


In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for any disability prior 
to death, an initial area of inquiry is whether the veteran's 
fatal disorder had been incurred in or aggravated in service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (1999).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999). 

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in December 1991, 
and that the immediate cause of death was septicemia of 
unknown source, with chronic obstructive pulmonary disease 
and congestive heart failure identified as significant 
conditions that contributed to death but not resulting in the 
underlying cause.  The question that must be answered, 
therefore, is whether the cause of death - that is, 
septicemia - should be service connected.

The Board finds that this question must be answered in the 
affirmative, and that service connection for the cause of the 
veteran's death is appropriate.  In particular, 

the Board takes notice of the July 2000 statement from the VA 
physician, which, in pertinent part, indicates as follows:

....It seems [the veteran] was suffering 
from "combat fatigue," that in today's 
terms is Post Traumatic Stress Disorder 
(PTSD), as evidenced by the medical 
statement of him having inadequate 
personality disorder, a hostile 
personality and an anxiety disorder, etc.

It is also clear that he did have stomach 
trouble beginning in the service...and that 
this never resolved and developed into a 
chronic inflammatory condition 
necessitating lifetime treatment and 
surgical therapies.

....

Therefore,....I suspect that this man, 
while in the central [P]acific contracted 
one of any numerous maladies causing him 
to suffer abdominal pain and weight loss 
at the beginning of his time in the 
service.  This was compounded by what may 
well have been PTSD and its long-term 
negative consequences on health.  I 
further suspect that the pneumonia [noted 
by a private physician in December 
1994]...was the etiology of the septicemia 
and that the COPD was the underlying 
reason that the patient suffered the 
fatal consequences of the pneumonia.


It is my opinion the stomach disorder 
could be classified as a delay in 
diagnosis and that the PTSD was related 
to this man's service to his country.  It 
is my opinion that stomach problems 
played a large role in his psychological 
adaptation to civilian life after combat 
and that he had PTSD that was not 
diagnosed during his lifetime.

The statement continues as follows:

The [service-connected] laceration and 
scar tissue did not contribute or hasten 
the veteran's death.  However how, when 
and where he received the injury is of 
paramount importance.  With the issue of 
the Bronze Star being awarded, I can only 
surmise that this injury to the head 
occurred in combat or in the combat area, 
however, I am not adept enough at 
deciphering the information that I have 
received to determine that.  Therefore, 
the scar itself did not cause, contribute 
or hasten his death.  However, it is my 
medical opinion that the injury causing 
the scar did just that.

....

...I...am of the opinion that this man's 
stomach disorder began in the service due 
to his service to this country while 
serving in the Central Pacific Theater.  
I surmise that his response to this 
chronic malady, in addition to 

what may have been PTSD, did cause him to 
suffer during his life and may have 
contributed to septicemia by a variety of 
issues.  1) On-going smoking which would 
have damaged the lungs leading to easier 
infection and greater severity of illness 
from a pulmonary condition; 2) aspiration 
of gastric contents from the disorder 
itself may have damaged lung tissue.  
Aspiration would cause a chemical 
pneumonitis and may have pre-disposed him 
to the pneumonia which caused the 
septicemia.

The findings set forth in this statement appear, in large 
part, based on dubious premises.  A finding of PTSD is 
nowhere shown in the medical records, while the veteran's 
service medical records clearly demonstrate that his scalp 
and forehead laceration was not incurred during combat, but 
rather was the product of a December 1944 motor vehicle 
accident while serving in the Philippines; he was discharged 
to duty several days later.

Nonetheless, the Board must conclude that this evidence 
provides a basis for a grant of service connection for the 
cause of the veteran's death, in that it contains findings 
reached by a medical expert, solicited by the Board, to the 
effect that the veteran's fatal septicemia was related to his 
service.  It must also be noted that the medical record is 
devoid of findings that would permit the Board to draw an 
opposite conclusion - that is, the evidence does not include 
findings whereby the fatal septicemia is attributed to 
factors other than those related to the veteran's service.  
The Board therefore concludes that the evidence supports a 
grant of service connection for the cause of the veteran's 
death.



ORDER

New and material evidence has been received with regard to 
the appellant's claim for service connection for the cause of 
the veteran's death, and her claim has been reopened and is 
well grounded.  In addition, service connection for the cause 
of the veteran's death is granted.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

